Exhibit 10.2
AMENDMENT TO SECURITIES PURCHASE AGREEMENT
          This Amendment (this “Amendment”) to that certain Securities Purchase
Agreement, dated as of April 1, 2010 (the “Securities Purchase Agreement”), is
entered into as of April 20, 2010, between Xenonics Holdings, Inc., a Nevada
corporation (the “Company”), and the undersigned stockholders of the Company
(each, a “Holder” and collectively, the “Holders”). Capitalized terms used and
not otherwise defined shall have the meanings given such terms in the Securities
Purchase Agreement.
RECITALS

  A.   In connection with the sale by the Company of shares of its common stock
(“Common Stock”) and common stock purchase warrants (“Warrants”), the Company,
the Holders and certain other investors entered into the Securities Purchase
Agreement, whereby, among other things: (a) pursuant to the terms of
Section 4.11, the Purchasers were granted certain preemptive right, except for
issuances of “Exempt Securities” and (b) the Company agreed pursuant to the
terms set forth in Section 14.2 of the Securities Purchase Agreement, not to
issue, enter into any agreement to issue or announce the issuance or proposed
issuance of any shares of Common Stock or securities which would entitle the
holder thereof to acquire Common Stock, other than “Exempt Securities,” for a
period of at least 90 days after the closing of the transaction contemplated by
the Securities Purchase Agreement.     B.   The closing of the transactions
contemplated by the Securities Purchase Agreement took occurred on April 6,
2010;     C.   The Company contemplates the issuance and sale of up to an
additional 1,100,000 shares of Common Stock and 1,100,000 Warrants
(collectively, the “Additional Securities”) for a purchase price of $550,000,
pursuant to a securities purchase agreement identical to the Securities Purchase
Agreement except as to date and certain adjustments to account for issuances of
Securities under the Securities Purchase Agreement;     D.   In accordance with
Section 5.5 of the Securities Purchase Agreement, “No provision of the Agreement
may be waived, modified, supplemented or amended except in a written instrument
signed, in the case of an amendment, by the Company and the Purchasers holding
at least 67% in interest of the Shares based on the initial Subscription Amounts
hereunder...”     E.   The Company and the Holders, who represent “Purchasers
holding at least a 67% interest of the Shares based on initial Subscription
Amounts under the Securities Purchase Agreement,” now wish to amend the
Securities Purchase Agreement to include the Additional Securities within the
definition of Exempt Securities.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Holder hereby agree as follows:

  1.   The definition of “Exempt Securities” as set forth in the Securities
Purchase Agreement shall be amended and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



          “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers or directors of the Company pursuant to any stock
or option plan duly adopted for such purpose, by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities and (d) Shares and Warrants purchased on or before
April 30, 2010 pursuant to a securities purchase agreement substantially
identical to this Agreement except as to date and certain adjustments to account
for issuances of Securities under this Agreement, in amount not to exceed the
difference between $2,000,000 and the aggregate of the Subscription Amounts
received pursuant to this Agreement.

  2.   Except as amended herein, the Securities Purchase Agreement shall remain
in full force and effect.     3.   This Amendment shall become effective upon
its execution, which may occur in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Signatures of the parties may be evidenced by facsimile
transfers of the same and shall have the same force and effect as original
signatures. Other than the reference to the Agreement contained in the preamble
of this Amendment, each reference to the Agreement and any agreement
contemplated thereby or executed in connection therewith, whether or not
accompanied by reference to this Amendment, shall be deemed a reference to the
Agreement as amended by this Amendment.

[Signature Pages Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each executed this Amendment as of
the date set forth above.

                          XENONICS HOLDINGS, INC.       STOCKHOLDER:    
 
                        By:   /s/ Alan P. Magerman       Signature:   /s/ John
C. Lipman                               Name: Alan P. Magerman           Name:
John C. Lipman         Title:   Chairman and Chief Executive Officer          
Its:          
 
                            STOCKHOLDER:       STOCKHOLDER:         Brio Capital
L.P.       Chestnut Ridge Partners, LP    
 
                       
 
  Signature:   /s/ Shaye Hirsch       Signature:   /s/ Kenneth Holz    
 
                       
 
      Name: Shaye Hirsch           Name: Kenneth Holz    
 
      Its:       Managing Partner           Its:       CFO    
 
                            STOCKHOLDER:       STOCKHOLDER:         Octagon
Capital Partners       Poseidon Capital, LLC    
 
                       
 
  Signature:   /s/ Stephen Hart       Signature:   /s/ Yoel Altman    
 
                       
 
      Name: Stephen Hart           Name: Yoel Altman    
 
      Its:       General Partner           Its:       President    
 
                            STOCKHOLDER:       STOCKHOLDER:         Warrant
Strategies Fund, LLC       Cranshire Capital LP    
 
                       
 
  Signature:   /s/ J. Mitchell Hull       Signature:   /s/ Mitchell P. Kupin    
 
                       
 
      Name: J. Mitchell Hull           Name: Mitchell P. Kupin    
 
      Its:       Managing Member           Its:       President    
 
                            STOCKHOLDER:       STOCKHOLDER:         Freestone
Advantage Partners, LP       Southridge Partners II LP    

                     
Signature:
  /s/ Mitchell P. Kupin
 
Name: Mitchell P. Kupin       Signature:   /s/ Stephen M. Hicks
 
Name: Stephen M. Hicks    
 
  Its:       Manager           Its:       Managing Director of General Partner  
 

 